                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DMSION
                                  No. 4:19-CV-157-D


DUON SHARPE,                                   )
                                               )
                               Plaintiff,      )
                                               )
                     v.                        )              SCHEDULING ORDER
                                  )
WINTERVILLE POLICE DEPARTMENT, )
WILLIAM BLAKE ELLIS, and MYERS )
PARKER HELMS, IV,                 )
                                  )
                      Defendants. )


       On March 19, 2020, the parties filed a Discovery Plan. The parties will conduct discovery

in this matter in accordance with the Federal Rules of Civil Procedure. Except as modified below,

the Discovery Plan is APPROVED AND ORDERED with the following critical deadlines:

       1.      All 26(a)(l) disclosures shall be completed by March 27, 2020;

       2.      Reports from retained experts are due by July 3, 2020, and from rebuttal experts by
               July 31, 2020.

       3.      All discovery shall be completed by August 28, 2020;

       4.      All potentially dispositive motions shall be filed by September 25, 2020; and

       5.      At least twenty days before the final pretrial conference, all parties shall provide to
               all other parties the pretrial disclosures required by Fed. R. Civ. P. 26(a)(3). Ten
               days before the pretrial conference, anyparty may designate and serve any objections
               to the disclosures. The parties' Rule 26(a)(3) disclosures and objections shall be
               incorporated into the final pretrial order. The pretrial order shall be submitted to the
               court five business days prior to the pretrial conference.

       6.      The matter will be set for trial by separate order.

       Any party who makes an appearance after this scheduling order has been entered shall be

required to confer with opposing counsel within twenty days after the party's appearance in the case.


            Case 4:19-cv-00157-D Document 22 Filed 03/25/20 Page 1 of 2
Such party will be bound by the discovery provisions contained in this order unless the party

petitions the court by motion to amend this order.

       In addition, motions to join additional parties and to amend pleadings must be made promptly

after the information giving rise to the motion becomes known to the party or counsel. Any such

motion filed after June 5, 2020, must meet the standards of Fed. R. Civ. P. 15 and 16.
                                                                                      '
       Finally, the parties are reminded that, on request, this court will assist with settlement

negotiations or other ADR such as summary jury trial by making available a judge other than the trial

judge to explore possibilities.

        SO ORDERED. This ..1...£. day of March 2020.



                                                          J~C.DEVERID
                                                          United States District Judge




                                                 2

            Case 4:19-cv-00157-D Document 22 Filed 03/25/20 Page 2 of 2
